                                      United States Bankruptcy Court
                                        for the District of Oregon
Thomas M. Renn, Judge                     405 East Eighth Avenue, Suite 2600                          (541) 431-4050
Jonni Paulsen, Judicial Assistant               Eugene, Oregon 97401                             FAX: (541) 431-4047
Andrea Breinholt, Law Clerk


                                                   March 31, 2020



         Mr. Justin D. Leonard *ECF ONLY*                                      Mr. Lauren John Paulson
         Leonard Law Group LLC                                                 16131 W. Hoffeldt Ln. #38
         1 SW Columbia #1010                                                   Brookings, OR 97415
         Portland, OR 97204

         Re:      Lauren John Paulson; Case No. 09-32439-tmr7
                  Ruling on Standing

         Dear Mr. Paulson and Mr. Leonard:

                Mr. Paulson asserts that the bankruptcy court has failed to address his concerns about
         standing in this bankruptcy case. In response, I invited him to file additional support for his
         concerns and to review the docket to make sure it reflected all his filings. See Record of
         Proceeding, Doc. #240. His most recent submissions, filed on March 11, 2020, as Doc. #246 and
         #247, reflect many of the same concerns he raised earlier in the case.

                 Following his filings, I reviewed the documents filed in both the bankruptcy case and the
         related adversary proceeding (Adv. Proc. No. 11-3309) from the beginning of the case through
         the March 11, 2020, filings in the main case. Those documents also referenced rulings in other
         courts including the Oregon District Court, the Ninth Circuit Bankruptcy Appellate Panel, and
         the Ninth Circuit Court of Appeals. To the extent necessary, I take judicial notice of the filings in
         those cases and reference where I have done so in this ruling. In this letter, I address the raised
         concerns about lack of standing.

         Standing

                Mr. Paulson suggests that at no time during the extended life of this bankruptcy case has
         any judge examined “the creditors’” constitutional standing, and he requests that I do so. See
         Paulson Response to Trustee, Doc. #232, page 2; Paulson Further Response, Doc. #236, page 14;
         Paulson Letter, Doc. #246, page 3. Mr. Paulson identifies the parties without standing as FHLF,
         LLC (FHLF), and Fairway America Corporation (Fairway). See Paulson Response, Doc. #232,

                                    Case 09-32439-tmr7    Doc 248     Filed 03/31/20
Mr. Leonard and Mr. Paulson
March 31, 2020
Page 2 of 5

      on page 3, stating that “FHLC, LLC and the original creditor, Fairway (aka Fairway America),
      does not have and has never had Standing.”

      Constitutional Standing

              Issues of standing involve both constitutional and prudential standing. The United States
      Constitution limits a federal court’s jurisdiction to matters involving a “case or controversy”
      under Article III. See Warth v. Seldin, 422 U.S. 490, 498-99 (1975) (jurisdiction limited to where
      plaintiff has injury). Mr. Paulson correctly asserts that constitutional standing “is a threshold
      jurisdictional requirement” and, because it’s based on the Constitution, it cannot be waived. See
      Warth v. Seldin, 422 U.S. at 498; Pershing Park Villas Homeowners Assoc. v. Unified Pac. Ins.
      Co., 219 F.3d 895, 900 (9th Cir. 2000).

              To find constitutional standing, a court must determine whether the party has a personal
      stake in the proceeding such that it suffered an injury in fact that can be addressed by the court.
      Warth v. Seldin, 422 U.S. at 498. In a bankruptcy case, the automatic stay of 11 U.S.C. § 362(a)
      adversely affects any party in interest that is prevented from pursuing its rights against the
      debtor, property of the debtor, or property of the estate. Edwards v. Wells Fargo Bank, N.A. (In
      re Edwards), 454 B.R. 100, 104 n. 6 (9th Cir. BAP 2011) (“Constitutional standing is rarely
      lacking when a creditor seeks relief from the automatic stay. . . .”).

      Prudential Standing

               In addition to constitutional standing, a party must have prudential standing by showing a
      direct and adverse interest in the proceeding. See Palmdale Hills Property, LLC, 654 F.3d 868,
      874 (9th Cir. 2011) (uses “person aggrieved” test). The party must assert rights on its own behalf
      and not on behalf of a third party. See Warth v. Seldin, 422 U.S. at 509. This limitation is subject
      to ratification by the real party in interest. See Dunmore v. United States, 358 F.3d 1107, 1112
      (9th Cir. 2004). Unlike constitutional standing, a party’s failure to raise prudential standing in a
      timely manner may waive it. Pershing Park Villas, 219 F.3d at 899 (does not involve
      constitutional protections).

      Standing in Context of Relief from Stay

              Litigation over relief from stay is not a determination that movant holds a valid,
      perfected, and enforceable lien. The movant need only have a “colorable claim” to the property
      at issue. Arkison v. Griffin (In re Griffin), 719 F.3d 1126, 1128 (9th Cir. 2013) (per curiam)
      (“final adjudication of the parties’ rights and liabilities has yet to occur”). The bankruptcy court
      only determines whether the parties should be released from the bankruptcy stay to argue the
      merits in another forum.

              In this case, FHLF filed a motion for relief from stay (Doc. #16) in which it asserted its
      rights to pursue foreclosure as the assignee of Fairway. The motion attached a copy of the
      Fairway note and two deeds of trust, along with the recording numbers for two assignments of
      the deeds of trust and related notes to FHLF. An amended motion to prohibit the use of cash
      collateral (Doc. # 18) made the same assertions. (Later in the case, copies of the assignments to
      FHLF, consistent with the recording numbers in the relief from stay and cash collateral motions,


                            Case 09-32439-tmr7         Doc 248      Filed 03/31/20
Mr. Leonard and Mr. Paulson
March 31, 2020
Page 3 of 5

      were included in FHLF’s memorandum in support of its settlement with the trustee (Doc. #100,
      Exhibit 4).)

              Subsequent to the filing of the motion for relief from stay, Mr. Paulson agreed to the
      terms of an order prohibiting the use of cash collateral (Doc. #27), thereby stipulating to the
      rights of FHLF to its claimed interest in the collateral and confirming the assignment from
      Fairway. Mr. Paulson also agreed to the terms of a stipulated order for relief from stay (Doc.
      #51) in which he agreed to a deadline of August 31, 2009, to sell the properties. In that stipulated
      order, Mr. Paulson agreed, and the court ordered, that FHLF “shall be entitled” to hold a
      foreclosure sale and that he shall take no action to prevent the sale. The entitlement of FHLF to
      hold the foreclosure sale evidences the parties’ agreement on standing, thus allowing it to assert
      the claims to the note and deeds of trust.

              After conversion of the case on November 25, 2009, FHLF filed another motion for relief
      from stay to confirm its rights following the conversion and the completed foreclosure sale (Doc.
      #78). It soon filed an amended motion (Doc. #80) specifically alleging that it was the purchaser
      at the foreclosure sale held on September 29, 2009.

              The claimed rights of FHLF as assignee and purchaser establish standing for relief from
      stay purposes. In his response to the motion for relief from stay, Mr. Paulson made assertions
      about lack of proper procedure and flaws in the foreclosure process. Doc. #85. Mr. Paulson’s
      response, however, further represented that “Debtor does not dispute that FHLF had and has the
      authority to sell the properties in a foreclosure sale.” Doc. #85, page 3. This response confirms
      Mr. Paulson’s agreement that FHLF had standing. Further, in its ruling granting the motion, the
      bankruptcy court relied on the representation and effectively overruled any concerns over
      standing by granting the motion for cause. Doc. #87.

              In the adversary proceeding (Adv. Proc. No. 11-3309), Mr. Paulson filed a motion to
      compel which attached his motion to declare standing (Adv. Proc. Doc. #51). The hearing
      record, at which the bankruptcy court denied the motion to compel, reflects that the court ruled
      that standing was not an issue before the court. Adv. Proc. Doc. #55. The order denying the
      motion to compel (Adv. Proc. Doc. #61) confirmed that the standing of FHLF was not an issue in
      the adversary proceeding. The order further stated that any issues could be raised in the state
      court FED proceeding.

              The bankruptcy court’s report and recommendation (Adv. Proc. Doc. #70) asserted that
      any claims related to “wrongful foreclosure” could be addressed in the FED. Again, Mr. Paulson
      objected to the report and recommendation and asserted the same standing objections. In its
      order adopting the recommendations (Adv. Proc. Doc. #77), the district court confirmed standing
      and repeated that any issues could be addressed in the FED proceeding.

              The rulings by both the bankruptcy court and the district court confirm that FHLF had
      standing and are consistent with Ninth Circuit law on determining standing for relief from stay.
      See Griffin, 719 F.3d at 1128 (released only to argue merits in separate forum). In addition, Mr.
      Paulson was on notice that any disputes over standing and the rights of FHLF must be litigated in
      the state court.



                            Case 09-32439-tmr7         Doc 248     Filed 03/31/20
Mr. Leonard and Mr. Paulson
March 31, 2020
Page 4 of 5

      District Court Ruling

             In 2014, Mr. Paulson filed a civil complaint in U.S. District Court against various
      defendants including Fairway and FHLF. See Paulson v. Fairway America Corp., et al., Civil
      Case No. 1:14-cv-1544-CL, Doc. #1. In his complaint, Mr. Paulson sought relief against the
      defendants including assertions that “None of these lenders have Legal Standing to
      foreclose. . . .” Complaint at pages 3-4. The assigned magistrate judge issued a report and
      recommendation (Doc. #8) that the case should be dismissed.

              The district court judge conducted de novo review and entered an order adopting the
      report and recommendation while dismissing the case with prejudice. See Paulson v. Fairway
      America Corp., et al., Civil Case No. 1:14-cv-1544-CL, 2015 WL 588851, at *7 (D. Or. Feb. 11,
      2015) (unpublished), appeal dismissed (9th Cir. 15-35195) (May 5, 2015). The district court
      relied on the determinations in two concluded cases and ruled that standing was addressed by
      those courts. The court said about the earlier district court case, “By ruling in FHLF, LLC’s
      favor, this court implicitly determined that FHLF, LLC had standing.” See Paulson v. Fairway
      America Corp., et al., 2015 WL 588851, at *4, citing Stoll v. Gottlieb, 305 U.S. 165, 171-72
      (1938) (court determines jurisdiction by entering judgment).

             Regarding the state court FED proceeding, the district court said, “Because FHLF, LLC
      was the only plaintiff in the FED actions, the judgment shows the state court concluded FHLF,
      LLC had standing. Plaintiff is barred from raising claims here related to the validity of the
      foreclosure and eviction.” See Paulson v. Fairway America Corp., et al., 2015 WL 588851, at
      *5. The district court went on to say that a party who had the opportunity to litigate the issues
      may not collaterally attack the adverse judgment based on jurisdiction. See Paulson v. Fairway
      America Corp., et al., 2015 WL 588851, at *4, citing Ins. Corp. of Ireland v. Compaqnie des
      Bauxites de Guinee, 456 U.S. 694, 702 n. 9 (1982).

              In his arguments to both this court and the district court, Mr. Paulson cited to the Oregon
      District Court case of Rinegard-Guirma v. Bank of America, Nat. Ass’n, Civil Case No. 10-cv-
      1065-PK, 2010 WL 3945476 (D. Or. Oct. 6, 2010), asserting that its holding requires the
      conclusion that FHLF never had constitutional standing in any of these cases. See, e.g., Paulson
      Further Response, Doc. #239, page 15. The district court addressed this argument by clarifying
      that the ruling in Rinegard-Guirma was limited to a preliminary injunction on a pending
      foreclosure and, therefore, not on the merits. Ultimately, the court terminated the injunction and
      dismissed the case. See Rinegard-Guirma v. Bank of American, Nat. Ass’n, 2013 WL 5934548,
      at *8 (D. Or. Nov. 1, 2013). The district court further stated that any value in the cited opinion
      was “superseded by subsequent decisions clarifying Oregon law.” Paulson v. Fairway America
      Corp., et al., 2015 WL 588851, at *4, citing Brandrup v. ReconTrust Co., N.A., 353 Or. 668
      (2013).

              Mr. Paulson appealed the district court’s ruling to the Ninth Circuit Court of Appeals.
      After dismissal for failure to pay the filing fees (See order filed May 5, 2015), the Circuit
      reinstated the appeal by order filed July 28, 2015. That order, however, made a finding that the
      appeal was frivolous (“we find that the appeal is frivolous”), and set a final deadline for
      addressing deficiencies in the appeal. When no action was taken, the Circuit dismissed the appeal
      by order entered September 8, 2015. Therefore, the matters including standing addressed in the
      underlying district court decision are final and binding.

                              Case 09-32439-tmr7      Doc 248      Filed 03/31/20
Mr. Leonard and Mr. Paulson
March 31, 2020
Page 5 of 5


      Conclusion

              Contrary to the assertions of Mr. Paulson, several judges did specifically address standing
      of FHLF and its predecessor Fairway. All determined FHLF had standing to obtain relief from
      stay and thereby seek its state court relief. Mr. Paulson should have litigated in state court his
      disputes over FHLF’s rights and his concerns over the process and paperwork. As the district
      court ruled, every court that made a ruling related to this case necessarily decided standing.
      Parties cannot later collaterally attack a ruling by asserting that the prevailing party did not have
      standing. See also Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 861-62 (9th Cir. 2008)
      (challenge waived).

               Therefore, standing has been previously addressed on multiple occasions. The district
      court clearly and directly addressed standing in its case and in two related cases. We cannot
      revisit the issue again in bankruptcy court. Such a collateral attack on other court rulings is not
      proper. I will deny Mr. Paulson’s request for relief based on standing in a separate order.

              Mr. Paulson formally and informally raised additional issues including termination of the
      trustee, Ball Janik’s fees, property of the estate, and other matters related to the administration of
      the estate and the handling of his case. In addition, his filings contain references to other courts
      and concerns about what he calls judicial misconduct. As we previously discussed, the
      bankruptcy court will not address claims of judicial misconduct, which must be filed elsewhere,
      or forward matters to other courts. To the extent he has remaining concerns about issues in the
      bankruptcy case, I will address them in the context of properly filed objections to the trustee’s
      final report, which she should file promptly.


                                                             Very truly yours,



                                                             THOMAS M. RENN
                                                             Bankruptcy Judge

      TMR:jrp




                             Case 09-32439-tmr7         Doc 248     Filed 03/31/20
